COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-310-CR


TOMMY JOSEPH CHATMAN                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Tommy Joseph Chatman pleaded guilty to two counts of

possession with intent to deliver a controlled substance of four grams or more

but less than 200 grams. Pursuant to a plea bargain agreement, Chatman was

sentenced to ten years’ confinement for one count and eight years’

confinement for the other count. The trial court entered its certification of



      1
          … See Tex. R. App. P. 47.4.
Chatman’s right to appeal in accordance with rule 25.2(a)(2). See Tex. R. App.

P. 25.2(a)(2). The certification states that this “is a plea-bargain case, and the

defendant has NO right of appeal.”

      On August 27, 2008, Chatman filed a notice of appeal. On September

3, 2008, we notified Chatman’s counsel that the certification indicating his

client had no right to appeal had been filed in this court and that this appeal

would be dismissed unless Chatman or any party desiring to continue the

appeal filed a response showing grounds for continuing the appeal. See Tex.

R. App. P. 25.2(d). Chatman responded with a copy of a “Motion of Appeal”

and stated that he was told he could “appeal under Attorney Ineffective.”

      Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those

matters that were raised by written motion filed and ruled on before trial or

after getting the trial court’s permission to appeal.          Tex. R. App. P.

25.2(a)(2)(A), (B).   Chatman does not contend that he did either of these

things. Accordingly, we dismiss this appeal. See Tex. R. App. P. 25.2(d),

43.2(f).

                                            PER CURIAM

PANEL: HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 2, 2008



                                        2